By the Court:
Until a street in the city of San Francisco, covered by the waters of the Bay, is filled in or planted, or otherwise made capable of being used by the public as a street, it cannot be obstructed, and no action of the character of the present will lie on the part of a proprietor on the line of the street. It is the obstruction to the use by the general public, but which has been productive of special and peculiar damages to the property of the individual, which constitutes the cause of action, and it is clear that if the street is not used, cannot be used, and never has been used by the public as a highway, the private proprietor cannot have been specially injured by a public nuisance.
Judgment affirmed.